Citation Nr: 0621516	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-01 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1953 and from January 1954 to January 1957.  He also 
served in the Alabama Army National Guard from October 1972 
to July 1991.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a November 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDING OF FACT

There is no medical evidence of record to establish that the 
veteran currently suffers a left eye disability.  


CONCLUSION OF LAW

The criteria for service connection for a left eye injury 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

The veteran seeks to establish service connection for a left 
eye injury, which he contends occurred during National Guard 
summer camp at Camp Selby, Mississippi.  He asserts that the 
mirror in a jeep he was driving collided with the mirror of a 
jeep driving in the opposite direction, and that shattered 
glass entered his left eye.  The veteran also reported 
receiving treatment for a left eye condition at the VA 
Medical Center (VAMC).  See January 2001 statement in support 
of claim.  

The veteran's service medical records reflect that he 
suffered the injury as described in June 1991, which was 
found to have occurred in the line of duty.  See Statement of 
Medical Examination and Duty Status.  A June 1991 health 
record, however, reflects that the veteran complained of 
glass in his right eye.  The veteran contends that he never 
injured his right eye and that any reference to that eye is a 
typographical error or a simple mistake.  See January 2004 VA 
Form 9.  

Post-service evidence includes two buddy statements, which 
corroborate the veteran's contention that he suffered a glass 
injury in his left eye as a result of colliding side mirrors.  
See statements received November 2003 from A.J. Thomas and 
R.R. Watson.  Post-service evidence also includes an undated 
Birmingham VAMC record, which contains an assessment of 
corneal scar in left eye from trauma 15 years ago.  See 
ophthalmology medical record.  No other medical records 
related to the veteran's left eye have been associated with 
the claims folder.  

The determinative issue in this case is whether the veteran 
currently suffers a left eye disability, as present 
disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  There 
is no medical evidence of record, however, to establish that 
the veteran suffers a chronic disability in his left eye, and 
the only medical evidence that has been associated with the 
claims file only indicates that the veteran's left cornea has 
been scarred.  Without competent medical evidence to 
establish that the veteran suffers a current disability in 
his left eye, service connection is not warranted and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the November 2002 rating decision 
from which this appeal originates, the veteran was advised of 
the necessary evidence to substantiate his claim; that the RO 
would assist him in obtaining additional information and 
evidence; and of the responsibilities on both his part and 
VA's in developing the claim.  See May 2002 RO letter.  The 
veteran was not specifically instructed to give VA any 
pertinent evidence in his possession; the January 2004 
Statement of the Case (SOC), however, included the text of 
38 C.F.R. § 3.159, from which this notice requirement is 
derived.  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. at 187.  In addition, although VA 
did not provide notice as to the appropriate disability 
rating or effective date of any grant of service connection, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision, as the claim is being 
denied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  This duty has also been 
met, as the relevant service and VA treatment records have 
been obtained.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.




ORDER

Service connection for a left eye injury is denied.  


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


